DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final rejection received on June 17, 2022.  Claim(s) 1-20 is/are currently pending in the instant application.  This application is a continuation of application 15/247,039 filed on August 25, 2016, now U.S. Patent 10,607,192.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1, 3-5, 7-9, 13, 15, 16, 18, and 19 in the response on 6/17/2022.  Claims 2 and 17 are also canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-16, and 18-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for autonomous vehicle scheduling which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 8 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 16.  Claim 8 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
receiving, via a first processor, first calendar event data, the first calendar event data to be transmitted to the first processor from a second processor; 
determining, by executing an instruction with a  first processor, that the first calendar event data is not associated with a request for an autonomous vehicle; 
in response to determining that the first calendar event data does not include the request, generating, by executing an instruction with  the first processor, a predicted request for the autonomous vehicle based on the first calendar event data and second calendar event data, the predicted request to be associated with the first calendar event data; 
instructing, by executing an instruction with the first processor, the second processor to cause a user interface application to auto-populate a vehicle request field of the user interface application based on the generation of the predicted request; 
instructing, by executing an instruction with the first processor, the second processor to cause the user interface application including the populated vehicle request field to be output for display; and
scheduling, by executing an instruction with the first processor, the predicted request for the autonomous vehicle.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Receiving calendar data, determining an event requires transportation, generating a request for transportation, auto-populating data and scheduling a request for a vehicle recites a concept performed in the human mind.  But for the “first and second processors executing instructions” and “user interface application” language, the claim encompasses a user scheduling a ride (vehicle pickup) with a car or taxi service with a request.  The mere nominal recitation of generic processors  executing instructions and displaying information on a user interface does not take the claim limitation out of the mental process grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The memory including instruction and a processor to execute the instructions with a vehicle in Claim 1 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable medium comprising instructions, that when executed in Claim 16 appears to be just software.  Claims 1 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite The memory including instruction and a processor to execute the instructions with a vehicle (Claim 1) first and second processors and a vehicle (claim Y8) and/or on-transitory computer-readable medium comprising instructions, that when executed (Claim 16). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8 and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware (first and second processors and user interface application) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0018] about implantation using general purpose or special purpose computing devices (a user can access a user application associated with the autonomous vehicle that allows for scheduling of the vehicle via a user devices (e.g., a smartphone, a personal computer)) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 3-7, 9-15, and 18-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 16 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-7, 9-15, and 18-20 are directed to an abstract idea.  Thus, the claims 1, 3-16, and 18-20 are not patent-eligible.

Response to Arguments
The Applicants arguments (remarks pages 9-15) begin with the rejection under 35 U.S.C. § 101.  The Applicants traverse the rejection of the claims arguing that claims 1-27 are directed to patent eligible subject matter based on at least the claim amendments to independent claim 1.  The Applicants argue that the claims do not recite a judicial exception under Prong One and even if so, at least claim 1 recites a practical application under Prong Two of Step 2A.
The Applicant further argues (remarks page 10) that the claims do not recite a mental process as they do not recite limitations that can practically be performed in the mind.  Specifically, the applicant points to “cause the user interface application to auto-populate a vehicle request field of the user interface application based on the generation of the predicted request for the vehicle” and “cause the user interface application including the populated vehicle request field to be output for display”.  Arguments include a reference to Example 39 from the October 2019 Update as a claim example of a process for training a neural network wherein the steps were considered not practically performed in the human mind.  The Applicants argue that the instant claims are similar and that auto populating a field of a user interface application and outputting for display cannot be performed in the mind. 

The Examiner does not agree with the arguments.  First, it is noted that the application does not includes claims 1-27.  The current claims still pending in the application are 1, 3-16, and 18-22.  Second, The Examiner disagrees that the claim does not recite a judicial exception under 35 U.S.C. § 101.  None of the steps claimed, but for the generic processors and an application interface executed by said processors, is beyond a concept performed in the human mind.  Third, the Example 39 is not similar to the instant claim set because the example is training a neural network and includes a two stage training of the neural network.  In this case, the claim are not directed to training a neural network or a machine learning model.  At least claim 1 is collecting data in the form of a calendar request for a vehicle and historical route data associated with said vehicle.  The populating part of the historical data for a route into a user interface based on a prediction for services and displaying the resulting data in the interface.  These steps are not part of training a neural network or machine learning model as the example discloses.  Further, none of the particular steps in the claim are above concepts performed in the mind.  A request for a vehicle include date, time, and location and verifying a route previously associated with the vehicle is not beyond human performance.  Further, predicting a request for service, populating data, and causing to display are not beyond the capability of the human mind.  Further, gathering data, determining estimated outcomes, and analysis and displaying information are all things which the court as determined to be well-understood, routine, and conventional activities when claimed in a merely generic manner or as insignificant extra solution activity.  Additionally, the Example is clear that the steps of taking digital images, applying transformations to the images, and training with a two stage training process including data which was incorrectly detected in the first training step are the relevant steps which are not possible of the mind.  This is distinctly different than the instant claims which are not training a neural network or machine learning model and do not contain steps which are above concepts performed in the mind.  Additionally the argument is only relying on the use of generic computer processors applied to the claims and a user interface for displaying the data as reasoning under Prong One. 

The arguments continue under Step 2A, Prong Two, (remarks page 11) to argue that the Office has not identified a proper judicial exception.  The Applicants state that claim 1 provides a practical application of the exception by imposing meaningful limits. The arguments then proceed to cite Example 37 for relocating icons on a GUI issued with the 2019 PEG.  Applicants argue that claim 1 is integrated  into a practical application similar to the example since the claim includes a combination for a processor to determine a calendar request for a vehicle associated with a previous route and the calendar request to be generated via a user interface application.  Causing the user interface application to auto-populate a vehicle request field of the user interface application based on the predicted request for the vehicle.  Applicants argue that auto-populating a user interface is an improved user interface.  Fruther, the Applicants arguments state that even if the analysis moves to Step 2A, prong two then it constitutes a practical application. 

The Examiner does not agree with the arguments. The Examiner does not find the claim to be integrated to a practical application since the limitations are merely using a computer as a tool to perform the otherwise abstract idea.  The claim limitations are basing the vehicle request on a previous route or location which constitutes historical data.  The predicted request and is associated with a known location or route which means the user interface is being populated with historical data.  Populating data in a user interface by a processor is merely using the processor as a tool to perform the otherwise abstract idea.  Populating data in a user interface is not indicative of practical application.  Further, there are online tutorials for how to populate user interfaces with known data as far back as 2013 where instructors were demonstrating the code needed, related to web design, on how to populate user interfaces with known data from a database.  Therefor the auto-populating a user interface for a predicted request is not found to be more than data manipulation by a processor.  


The arguments regarding the rejection under 35 U.S.C. § 102 and 103 is that the reference does not disclose the amended limitations.  The rejection is withdrawn at this time.  The Examiner reserves the right to use the prior art in a subsequent rejection if necessary. 

In summary, the rejection under 35 U.S.C. § 101 remains.  The rejection under 35 U.S.C. § 102 and 103 has been withdrawn at this time.  The claims are not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        July 25, 2022